           Case 2:20-cv-00851-MCE-CKD Document 51 Filed 04/06/21 Page 1 of 3


 1   KURT A. KAPPES – SBN 146384
     LUPE R. LAGUNA – SBN 307156
 2   JONATHAN K. OGATA – SBN 325914
     GREENBERG TRAURIG, LLP
 3   1201 K Street, Suite 1100
     Sacramento, CA 95814-3938
 4   Telephone: (916) 442-1111
     Facsimile: (916) 448-1709
 5   kappesk@gtlaw.com
     lagunal@gtlaw.com
 6   ogataj@gtlaw.com

 7   Attorneys for Plaintiff
     NEXTGEAR CAPITAL, INC.
 8

 9                                   UNITED STATES DISTRICT COURT
10                                 EASTERN DISTRICT OF CALIFORNIA
11

12   NEXTGEAR CAPITAL, INC., a Delaware    )
     Corporation,                          )
13                                         ) CASE NO. 2:20-CV-00851-MCE-CKD
            Plaintiff,                     )
14                                         ) JUDGMENT AGAINST DEFENDANT
     v.                                    ) ICARZ, INC.
15                                         )
     ICARZ, INC., d/b/a LENDING CLUB AUTO )
16   d/b/a LATINOS AUTO CENTER, California )
     Corporation,                          )
17                                         )
            Defendant.                     )
18                                         )
                                           )
19                                         )
20          IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
21          Plaintiff Nextgear Capital, Inc. (“Plaintiff”), is hereby awarded final judgment on its claims for
22   relief against Defendant iCarz, Inc. (“Defendant”) as set forth in Plaintiff’s Complaint for damages as the
23   prevailing part in this action under Rule 55(b) of the Federal Rules of Civil Procedure.
24          1.      WHEREAS, Plaintiff is a lender that focuses on, but is not limited to, inventory or floorplan
25   financing for car dealerships, and Defendant owns a car dealership located at 3215 Fulton Ave. Sacramento,
26   California, 95821.
27          2.      WHEREAS, on August 29, 2013, Plaintiff and Defendant entered into a Demand
28   Promissory Note and Loan and Security Agreement (the “Note”). On or around August 3, 2015, Plaintiff
30
                                                          1
                                   JUDGMENT AGAINST DEFENDANT ICARZ, INC.
31
            Case 2:20-cv-00851-MCE-CKD Document 51 Filed 04/06/21 Page 2 of 3


 1   and Defendant entered into an Amendment to Demand Promissory Note and Loan and Security Agreement

 2   under which Defendant’s floorplan credit line was increased to $1,000,000. On April 16, 2016, Plaintiff

 3   and Defendant entered into a second Amendment to Demand Promissory Note and Loan and Security

 4   Agreement under which Defendant’s floorplan credit line was increased to $2,000,000.

 5           3.       WHEREAS, to secure the repayment of any credit advanced, Defendant granted a security

 6   interest to Plaintiff in virtually all of its business assets, including, but not limited to, its entire vehicle

 7   inventory. Specifically, under the Note, iCarz granted NextGear a security interest as follows:

 8                    …all of [iCarz Auto’s] assets and properties, wherever located, including,
                      without limitation, all equipment of any kind or nature; all vehicles and vehicle
 9                    parts; all Inventory now owned or hereafter acquired, including, without
                      limitation, all Lender Financed Inventory now owned or hereafter acquired; all
10                    amounts in [iCarz]’s Reserve held by or on behalf of Lender, if any; all
                      documents, documents of title, deposit accounts, accounts receivable,
11                    manufacturer rebates and incentive payments, chattel paper, including, without
                      limitation, all Receivables and general intangibles now owned or hereafter
12                    acquired by [iCarz]; all cash reserves; all of [iCarz]’s books and records
                      (including any books and records contained on computer hardware or software
13                    or otherwise stored by or on behalf of [iCarz] in electronic or digital form); and
                      all additions, accessions, accessories, replacements, substitutions, and proceeds
14                    of any of the foregoing (collectively, the “Collateral”).
15                    (Brown Decl., Ex. A, ¶ 2 (a).)

16           4.       WHEREAS, Plaintiff perfected its security interest in the Collateral by filing a UCC-1

17   financing statement and subsequent amendments thereto. (Brown, Decl. Ex. D.) The UCC filings identify

18   the collateral as:

19                    All [iCarz]’s assets and properties wherever located, including without limitation
                      all equipment of any nature, all vehicles, vehicle parts and inventory now owned
20                    or hereafter acquired, without limitation, purchase money inventory, the purchase
                      of which was financed or floorplanned by NextGear Capital, Inc. for [iCarz] of
21                    whatever kind or nature, and all returns, repossessions, exchanges, substitutions,
                      attachments, additions, accessions, accessories, replacements, and proceeds
22                    thereof; all accounts, accounts receivable, chattel paper, and general intangibles
                      now owned or hereafter acquired by [iCarz] together with the proceeds thereof;
23                    all of [iCarz] documents, books and records relating to the foregoing.

24                    (Brown Decl., Ex. D.)

25           5.       WHEREAS, between May 2019, and April 2020, Defendant used its line of credit to

26   purchase 126 vehicles (the “iCarz Vehicles”) from various sources for the principal amount of

27   $1,444,609.13.

28           6.       WHEREAS, a Receivable Detail (the “iCarz Receivable Detail”) identifying each vehicle

30
                                                            2
                                     JUDGMENT AGAINST DEFENDANT ICARZ, INC.
31
           Case 2:20-cv-00851-MCE-CKD Document 51 Filed 04/06/21 Page 3 of 3


 1   purchased under Defendant’s floorplan credit line, which was prepared and kept in the ordinary course of

 2   business by Plaintiff, identifies each of the iCarz vehicles by, among other things, (a) floor date; (b) vehicle

 3   description; (c) color; (d) VIN; (e) Stk #; (f) source; (g) original amount owed under the iCarz Auto Note;

 4   and the (h) outstanding principal balance. The iCarz Receivable Detail further details all fees, interest,

 5   collateral protection and other amounts due under the Note.

 6           7.      WHEREAS, Defendant has defaulted on the Note by failing to make the required payments

 7   to Plaintiff and dissipating Plaintiff’s collateral.

 8           8.      IT IS THEREFORE HEREBY ORDERED that:

 9                   a. The Clerk of the Court is directed to enter default against Defendant;

10                   b. Plaintiff’s Motion for Default Judgment (ECF No. 46) is GRANTED;

11                   c. Judgment shall be entered in favor Plaintiff and against Defendant in the amount of

12                       $1,444,609.13; and

13                   d. The Clerk of the Court shall close this case.

14           IT IS SO ORDERED.

15

16   Dated: April 6, 2021

17

18

19
20

21

22

23

24

25

26

27

28

30
                                                            3
                                     JUDGMENT AGAINST DEFENDANT ICARZ, INC.
31
